—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered May 8, 1998, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Marlow, J.), of that branch of the defendant’s omnibus motion which was to suppress his confession.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Santucci, J. P., Joy, Gold-stein and Schmidt, JJ., concur.